DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 07/12/2021 and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Priority
The instant application claims priority to Chinese Patent Application No. 202010652949.5, filed on July 8, 2020. A certified copy of the Chinese Patent Application has been received.

Claims 1-4, 6-11, 13-18 and 20 are pending.
      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Weisheng Xie Reg. No. 79353 on 10/27/2021.
The application has been amended as follows:

at least one processor; and
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform one or more operations comprising:
receiving, by the blockchain integrated station, a first configuration instruction after accessing a certificate authority network;
generating, by the blockchain integrated station, an authentication application;
sending, by the blockchain integrated station, [[an]] the authentication application to a certificate authority center of the certificate authority network based on a first network address indicated in the first configuration instruction;
receiving, by the blockchain integrated station, a digital certificate from the certificate authority center after the certificate authority center determines that the authentication application passes verification;
receiving, by the blockchain integrated station, a second configuration instruction after accessing a blockchain network; and
sending, by the blockchain integrated station, the digital certificate to a first blockchain node in the blockchain network based on a second network address indicated in the second configuration instruction, wherein the digital certificate is used to trigger the first blockchain node to add the blockchain integrated station as a new blockchain node in the blockchain network, wherein after the digital certificate is verified by the first blockchain node, a transaction for adding the new blockchain node in the blockchain network is initiated, and wherein the transaction is executed after a plurality of blockchain nodes in the blockchain network reach a consensus on the transaction, wherein the blockchain integrated station is added as the new blockchain node by executing the transaction.

2.	(Original)	The blockchain integrated station of claim 1, wherein the certificate authority network and the blockchain network are different public networks.

3. 	(Original)	The blockchain integrated station of claim 1, wherein the certificate authority center is deployed on a Blockchain-as-a-Service (BaaS) platform in the certificate 

4. 	(Original)	The blockchain integrated station of claim 1, the operations comprising:
receiving, by the blockchain integrated station, inquiry information of a second blockchain node in the blockchain network, wherein the inquiry information is generated and sent by the second blockchain node after the second blockchain node discovers the blockchain integrated station; and
sending, by the blockchain integrated station, the digital certificate to the second blockchain node, wherein the digital certificate is used to trigger the second blockchain node to add the blockchain integrated station as the new blockchain node in the blockchain network.

5. 	(Canceled)	

6. 	(Original)	The blockchain integrated station of claim 1, wherein information of the blockchain integrated station is added by the first blockchain node to a node information list maintained by the first blockchain node.

7. 	(Original)	The blockchain integrated station of claim 1, wherein the blockchain integrated station comprises a cryptographic acceleration card that is used to perform at least one of a key management operation, an encryption and decryption operation, or a signature verification operation, wherein the blockchain integrated station further comprises at least one of an intelligent network card or a smart contract processing chip, and wherein the blockchain integrated station comprises at least one of a certificate authority service, a standardized on-cloud service interface, or a standardized cross-chain service interface.

8. 	(Currently Amended)	A computer-implemented method comprising:
receiving, by a blockchain integrated station, a first configuration instruction after accessing a certificate authority network; 
generating, by the blockchain integrated station, an authentication application;
sending, by the blockchain integrated station, [[an]] the authentication application to a certificate authority center of the certificate authority network based on a first network address 
receiving, by the blockchain integrated station, a digital certificate from the certificate authority center after the certificate authority center determines that the authentication application passes verification;
receiving, by the blockchain integrated station, a second configuration instruction after accessing a blockchain network; and
sending, by the blockchain integrated station, the digital certificate to a first blockchain node in the blockchain network based on a second network address indicated in the second configuration instruction, wherein the digital certificate is used to trigger the first blockchain node to add the blockchain integrated station as a new blockchain node in the blockchain network, wherein after the digital certificate is verified by the first blockchain node, a transaction for adding the new blockchain node in the blockchain network is initiated, and wherein the transaction is executed after a plurality of blockchain nodes in the blockchain network reach a consensus on the transaction, wherein the blockchain integrated station is added as the new blockchain node by executing the transaction.

9. 	(Original)	The computer-implemented method of claim 8, wherein the certificate authority network and the blockchain network are different public networks.

10. 	(Original)	The computer-implemented method of claim 8, wherein the certificate authority center is deployed on a Blockchain-as-a-Service (BaaS) platform in the certificate authority network. 

11. 	(Original)	The computer-implemented method of claim 8, comprising:
receiving, by the blockchain integrated station, inquiry information of a second blockchain node in the blockchain network, wherein the inquiry information is generated and sent by the second blockchain node after the second blockchain node discovers the blockchain integrated station; and
sending, by the blockchain integrated station, the digital certificate to the second blockchain node, wherein the digital certificate is used to trigger the second blockchain node to add the blockchain integrated station as the new blockchain node in the blockchain network.

12. 	(Canceled)

13. 	(Original)	The computer-implemented method of claim 8, wherein information of the blockchain integrated station is added by the first blockchain node to a node information list maintained by the first blockchain node.

14. 	(Original)	The computer-implemented method of claim 8, wherein the blockchain integrated station comprises a cryptographic acceleration card that is used to perform at least one of a key management operation, an encryption and decryption operation, or a signature verification operation, wherein the blockchain integrated station further comprises at least one of an intelligent network card or a smart contract processing chip, and wherein the blockchain integrated station comprises at least one of a certificate authority service, a standardized on-cloud service interface, or a standardized cross-chain service interface.

15. 	(Currently Amended)	A computer-implemented system comprising:
one or more blockchain integrated stations; and
one or more computer memory devices coupled with the one or more blockchain integrated stations and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more blockchain integrated stations, perform one or more operations comprising:
receiving, by a blockchain integrated station, a first configuration instruction after accessing a certificate authority network;
generating, by the blockchain integrated station, an authentication application;
sending, by the blockchain integrated station, [[an]] the authentication application to a certificate authority center of the certificate authority network based on a first network address indicated in the first configuration instruction;
receiving, by the blockchain integrated station, a digital certificate from the certificate authority center after the certificate authority center determines that the authentication application passes verification;
receiving, by the blockchain integrated station, a second configuration instruction 
sending, by the blockchain integrated station, the digital certificate to a first blockchain node in the blockchain network based on a second network address indicated in the second configuration instruction, wherein the digital certificate is used to trigger the first blockchain node to add the blockchain integrated station as a new blockchain node in the blockchain network, wherein after the digital certificate is verified by the first blockchain node, a transaction for adding the new blockchain node in the blockchain network is initiated, and wherein the transaction is executed after a plurality of blockchain nodes in the blockchain network reach a consensus on the transaction, wherein the blockchain integrated station is added as the new blockchain node by executing the transaction.

16. 	(Original)	The computer-implemented system of claim 15, wherein the certificate authority network and the blockchain network are different public networks.

17. 	(Original)	The computer-implemented system of claim 15, wherein the certificate authority center is deployed on a Blockchain-as-a-Service (BaaS) platform in the certificate authority network. 

18. 	(Original)	The computer-implemented system of claim 15, the operations comprising:
receiving, by the blockchain integrated station, inquiry information of a second blockchain node in the blockchain network, wherein the inquiry information is generated and sent by the second blockchain node after the second blockchain node discovers the blockchain integrated station; and
sending, by the blockchain integrated station, the digital certificate to the second blockchain node, wherein the digital certificate is used to trigger the second blockchain node to add the blockchain integrated station as the new blockchain node in the blockchain network.
19. 	(Canceled)

20. 	(Original)	The computer-implemented system of claim 15, wherein information of the blockchain integrated station is added by the first blockchain node to a node information list maintained by the first blockchain node.
			      	       Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.

     Reason for allowance
The invention defined in claims 1, 8, and 15 are not suggested by the prior art of record. 
The prior art of record (in particular, Qiu; Honglin US 20190036711 A1, Lyle; Ruthie D. et al. US 11050763 B1, KRUKAR; RICHARD H. et al. US 20190373137 A1, ZENG; Yu et al. US 20210135867 A1, Polehn; Donna L. et al. US 10123202 B1, SUGIYAMA; Michiyuki US 20100230489 A1, Szilagyi; Peter et al. US 20150006689 A1, Dutta; Siddhartha US 20190392164 A1, Verzun; Ievgen et al. US 20190386969 A1 and Padmanabhan; Prithvi Krishnan US 20200250177 A1) singly or in combination does not disclose, with respect to independent claim 1 “generating, by the blockchain integrated station, an authentication application;
sending, by the blockchain integrated station,  the authentication application to a certificate authority center of the certificate authority network based on a first network address indicated in the first configuration instruction;
receiving, by the blockchain integrated station, a digital certificate from the certificate authority center after the certificate authority center determines that the authentication application passes verification;
receiving, by the blockchain integrated station, a second configuration instruction after accessing a blockchain network; and
sending, by the blockchain integrated station, the digital certificate to a first blockchain node in the blockchain network based on a second network address indicated in the second configuration instruction, wherein the digital certificate is used to trigger the first blockchain node to add the blockchain integrated station as a new blockchain node in the blockchain network, wherein after the digital certificate is verified by the first blockchain node, a transaction for adding the new blockchain node in the blockchain network is initiated, and wherein the transaction is executed after a plurality of blockchain nodes in the blockchain network reach a consensus on the transaction, wherein the blockchain integrated station is added as the new blockchain node by executing the transaction.” and similar limitations of independent claims 8, and 15 in combination with the other claimed features as a whole.
Therefore independent claims 1, 8 and 15 are allowed.
Dependent claims 2-4, 6, 7, 9-11, 13, 14 and 16-18 are also allowed based on their dependencies on independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493